DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/10/2020 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Non-Final Office Action mailed 07/10/2020.
Response to Arguments
	Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Although the Non-Final rejection does not explicitly state the data gathering step during the surgical procedure comprising properties of the patient tissue, the primary reference of record (Barral et al. (US PGPub 2018/0055577)) does disclose this claim limitation. In the Non-Final rejection, Barral paragraphs 27-30 are cited to disclose the step of gathering data, wherein the gathered data information is indicative of patient tissue property. Paragraph 30 discloses that “a system can learn over time which trajectories and which tissue interactions require a specific amount of compensation and use that information to regularize – in a mathematical sense – the real time compensation. It is anticipated that each surgical instrument, instrument trajectory, and tissue pattern will trigger a specific mismatch between actual and desired position.” This paragraph is cited in the rejection below as the “gathering data” step and by disclosing this step, the data being gathered as taught by the paragraphs is data on the properties of the patient tissue. In previous paragraphs (such as paragraphs 13 and 17), machine learning algorithms are said to be trained to recognize harder tissues, thus gathering data of the tissues during the surgical procedure. The claim limitation is implicit in the rejection below and Barral et al. discloses said claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US PGPub 2018/0055577) in view of Shelton, IV et al. (US PGPub 2014/0005693), hereinafter known as “Barral” and “Shelton”, respectively.
With regards to claim 1, Barral discloses a method (Figure 4) for adjusting the operation of a surgical instrument using machine learning in a surgical suite, wherein said method comprises: 
gathering data during surgical procedures (Paragraph 28 - gathers data by measuring position of surgical instrument), wherein the surgical procedures include the use of a surgical instrument configured 
analyzing the gathered data to determine an appropriate operational adjustment of the surgical instrument (Paragraphs 28 and 29 -  measures actual position of surgical instrument and calculates difference between actual and desired position); and 
adjusting the operation of the surgical instrument to improve the operation of the surgical instrument (Paragraph 30).
	Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Paragraph 13, lines 4-8).  However, Barral is silent to the surgical instrument being a clip applier comprising a crimping drive configured to perform a crimping stroke to crimp a clip around the tissue of a patient.
	However, Shelton (Figures 1-4 and 27), teaches using a clip applier (100) comprising a crimping drive (180) configured to perform a crimping stroke (Paragraph 79 - crimping stroke is full range of motion of jaws 123a,b) to crimp a clip around the tissue of a patient.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barral to be used with a clip applier as taught by Shelton. One of ordinary skill in the art would have been motivated to do so because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Paragraph 70 of Shelton).
With regards to claim 2, the modified method of Barral in view of Shelton disclose wherein the gathered data is stored in a surgical hub (Barral: 105, 123 stores data).
With regards to claim 3, the modified method of Barral in view of Shelton disclose wherein the clip applier is attached to a surgical robot (Barral: Paragraph 0027) and is configured to be operated manually by a clinician (Barral: Fig. 2A shows robot being manipulated by a clinician’s hand).
With regards to claim 4, the modified method of Barral in view of Shelton disclose wherein adjusting the operation of the clip applier comprises adjusting a length of the crimping stroke of the crimping drive (Barral: Paragraph 0030 - adjusting to the desired position would change length of instrument stroke).
Claims 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of Shelton, and further in view of Barral et al (US PGPub 2018/0065248), hereinafter known as Barral ‘248.
With regards to claim 5, the modified method of Barral in view of Shelton disclose the method as claimed in claim 1, including adjusting the stroke of a clip applier. Barral in view of Shelton are silent wherein adjusting the operation of the clip applier comprises adjusting a speed of the crimping stroke of the crimping drive.
However, Barral ‘248 teaches sensing speed of movement of a surgical instrument during a medical procedure (Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of adjusting the length of a stroke as taught by  Barral in view of Shelton to include sensing speed in order to adjust the speed of a clip applier stroke as taught by Barral ‘248. One of ordinary skill in the art would have been motivated to do so because sensing speed can warn a user of erratic action taken in a surgery (Paragraph 22 of Barral ‘248).
With regards to claim 6, the modified method of Barral in view of Shelton disclose the method as claimed in claim 1. Barral in view of Shelton are silent wherein the gathered data comprises existing patient information based on previous operations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barral in view of Shelton to include accessing existing information from previous operations as taught by Barral ‘248. One of ordinary skill in the art would have been motivated to do so because this would allow a surgeon to be warned of potential errors based on previously gathered behaviors (Paragraph 22 of Barral ‘248).
With regards to claim 7, Barral discloses a method (Figure 4) for adjusting control parameters of a surgical instrument via machine learning (Paragraphs 13 and 17) using a surgical hub, wherein said method comprises: 
gathering data during surgical procedures (Paragraph 0028 - gathers data by measuring position of surgical instrument), wherein each surgical procedure includes the use of a surgical instrument configured to be advanced through a stroke of the surgical instrument (Paragraph 27 - surgical instrument moves through a medium in a stroke); 
evaluating the gathered data to determine the appropriate operation of the surgical instrument (Paragraph 29 - evaluates difference between actual and desired position); 
operating the surgical instrument (Paragraph 27), 
monitoring the operation of the surgical instrument (Paragraph 28 - measuring position of surgical instrument is monitoring), wherein monitoring the operation of the surgical instrument comprises measuring forces (Paragraph 16) with the surgical instrument during said stroke; 
determining if the operation of the surgical instrument needs to be adjusted based on the forces measured within the drive (Paragraphs 17, 28, and 29 - measures actual position of surgical instrument and calculates difference between actual and desired position); and 
adjusting the operation of the surgical instrument (Paragraph 30).

	However, Shelton teaches (Figures 1-4 and 27) using a clip applier (100) comprising a crimping drive (180) configured to perform a crimping stroke (Paragraph 79 - crimping stroke is full range of motion of jaws 123a,b) to crimp a clip around the tissue of a patient.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barral to be used with a clip applier as taught by Shelton. One of ordinary skill in the art would have been motivated to do so because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Paragraph 70 of Shelton).
	The modified method of Barral in view of Shelton are silent wherein the gathered data comprises tissue properties determined during a previous surgical procedure, as well as evaluating the gathered data to determine the appropriate operation of the clip applier in a subsequent surgical procedure.
	However, Barral ‘248 teaches wherein the gathered data comprises tissue properties determined during a previous surgical procedure (Paragraph 19 – preoperative medical images, a patient’s medical history), as well as evaluating the gathered data to determine the appropriate operation of the clip applier in a subsequent surgical procedure (Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barral in view of Shelton to include using information from a previous surgical procedure and determining the appropriate operation of the clip applier in a subsequent surgical procedure as taught by Barral ‘248. One of ordinary skill in the art would 
	With regards to claim 8, the modified method of Barral/Shelton/Barral ‘248 disclose wherein the gathered data is stored in a surgical hub (Barral: 105, 123 stores data).
	With regards to claim 9, the modified method of Barral/Shelton/Barral ‘248 are silent wherein adjusting the operation of the clip applier comprises adjusting a control program configured to operate a motor.
However, Shelton teaches adjusting a control program configured to operate a motor (Paragraph 85 - discloses motor and motor control that can adjust use of clip applier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barral/Shelton/Barral ‘248 to include adjusting a control program configured to operate a motor as taught by Shelton because a motor and motor control automation would reduce human error.
With regards to claim 10, the modified method of Barral/Shelton/Barral ‘248 disclose wherein the motor (Shelton: Paragraph 85) mechanically advances the crimping drive (Shelton: motor operates firing drive 160 which operates firing nut 163 which advances crimping drive 180), and wherein the adjustment comprises changing a length of the crimping stroke of the crimping drive (Barral: Paragraph 30 - adjusting to the desired position would change length of instrument stroke).
With regards to claim 11, the modified method of Barral/Shelton/Barral ‘248 disclose wherein the motor (Shelton: Paragraph 85) mechanically advances the crimping drive (Shelton: motor operates firing drive 160 which operates firing nut 163 which advances crimping drive 180), and wherein the adjustment comprises adjusting a speed (Paragraph 22 of Barral ‘248) of the crimping stroke of the crimping drive
With regards to claim 12, the modified method of Barral/Shelton/Barral ‘248 disclose wherein determining if the operation of the clip applier needs to be adjusted is based on anticipated crimping stroke length and actual crimping stroke length (Barral: Paragraphs 29 and 30).
With regards to claim 13, Barral discloses a method (Figure 4) for adjusting control parameters of a surgical instrument using a surgical hub, wherein said method comprises: 
gathering data during surgical procedures (Paragraph 28 - gathers data by measuring position of surgical instrument); 
evaluating the gathered data to determine the appropriate operation of the surgical instrument (Paragraph 29 - evaluates difference between actual and desired position); 
gathering data during the operation of the clip applier (Paragraph 24); 
determining if the operation of the surgical instrument needs to be adjusted based on the data gathered (Paragraphs 28, and 29 - measures actual position of surgical instrument and calculates difference between actual and desired position); and 
adjusting the operation of the surgical instrument based on the data gathered (Paragraph 30).
Barral discloses the invention essentially as claimed as discussed above including performing the method using many different types of surgical instruments (Para. [0013], lines 4-8).  Barral is silent that the surgical instrument is a clip applier.
	However, Shelton teaches (Figures 1-4 and 27) using a clip applier (100) in a surgical robot.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barral to be used with a clip applier as taught by Shelton. One of ordinary skill in the art would have been motivated to do so because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Paragraph 70 of Shelton).

	However, Barral ‘248 teaches wherein the gathered data during a first surgical procedure can be used to evaluate the appropriate operation of the clip applier in a subsequent surgical procedure (Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Barral in view of Shelton to include using information from a previous surgical procedure and determining the appropriate operation of the clip applier in a subsequent surgical procedure as taught by Barral ‘248. One of ordinary skill in the art would have been motivated to do so because this would allow a surgeon to be warned of potential errors based on previously gathered behaviors (Paragraph 22 of Barral ‘248).
With regards to claim 14, the modified method of Barral/Shelton/Barral ‘248 disclose wherein the data gathered during the first surgical procedure includes patient biometric data (Paragraph 29 – patient specific information of Barral ‘248).
With regards to claim 15, the resulting combination of Barral/Shelton/Barral ‘248 disclose wherein the data gathered during the first surgical procedure includes the locations (Barral: Paragraphs 15 and 23) of surgical clips (Shelton: Paragraph 70 – clips are applied to tissue within a surgical site in the patient) placed within the patient during the first surgical procedure. Because Barral discloses that the locations can be data gathered, applying this information to the location of where the clips of Shelton are inserted into the patient would result in meeting the limitations of this claim.
With regards to claim 16, the modified method of Barral/Shelton/Barral ‘248 disclose wherein the operation of the clip applier comprises grasping patient tissue without crimping a clip (Paragraph 79 of Shelton).
With regards to claim 17, the modified method of Barral/Shelton/Barral ‘248 disclose wherein (Figures 1-4 and 27 of Shelton) the clip applier comprises a crimping drive (180) configured to perform a plurality of crimping strokes (Paragraph 82 – process can be repeated of Shelton), and wherein the operation of a clip applier (100) comprising performing a crimping stroke (Paragraph 79 - crimping stroke is full range of motion of jaws 123a,b of Shelton) to crimp a clip around the tissue of a patient.
With regards to claim 18, the modified method of Barral/Shelton/Barral ‘248 disclose wherein the data gathered during the operation of the clip applier in the subsequent surgical procedure (Barral ‘248: Paragraph 22) comprises a force on the crimping drive during a crimping stroke (Shelton: Paragraph 1 – clamping force is applied during crimping stroke). Because Barral (Paragraphs 13 and 15) discloses that the forces can be measured, applying this information to the force on the crimping drive of Shelton would result in meeting the limitations of this claim.
With regards to claim 19, the modified method of Barral/Shelton/Barral ‘248 disclose wherein the data gathered during the operation of the clip applier in the subsequent surgical procedure comprises a speed of the crimping drive during a crimping stroke (Barral ‘248: Paragraph 22 - teaches sensing speed of movement of a surgical instrument during a medical procedure).
With regards to claim 20, the modified method of Barral/Shelton/Barral ‘248 disclose wherein adjusting the operation of the clip applier based on the data gathered during the subsequent surgical procedure comprises adjusting the force transmitted to the crimping drive during the crimping stroke (Barral: Paragraph 15 and 17 – adjustment of force).
With regards to claim 21, the modified method of Barral/Shelton/Barral ‘248 disclose wherein adjusting the operation of the clip applier based on the data gathered during the subsequent surgical procedure comprises adjusting the speed of the crimping drive during the crimping stroke (Paragraph 22 of Barral ‘248 – adjustment of speed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/10/2021

/WADE MILES/Primary Examiner, Art Unit 3771